Case 2:19-cv-08425-MAA Document 32 Filed 04/19/21 Page 1 of 1 Page ID #:754



 1
 2
 3
                                                                         JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   MARK CHARLES HANSON,                      Case No. 2:19-cv-08425-MAA
12                       Plaintiff,
13          v.                                 JUDGMENT
14   ANDREW M. SAUL,
     Commissioner of Social Security,
15
16                       Defendant.
17
18         In accordance with the Memorandum Decision and Order Affirming Decision
19   of the Commissioner filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social
21   Security is affirmed and this matter is dismissed with prejudice.
22
23   DATED: April 19, 2021
24
25                                          MARIA
                                              RIA
                                                A A.
                                                  A. AUDERO
                                                     AUDERO
                                                 D STATES
                                               TED
                                            UNITED STATES MAGISTRATE JUDGE
                                                                     J
26
27
28
